Citation Nr: 0013157	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active duty service from January 1995 to 
August 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
a seizure disorder, to include as due to an undiagnosed 
illness.

The Board finds that, given that the record reflects clinical 
findings reported during and immediately after service 
pertaining to a psychiatric disorder, a claim of service 
connection for an acquired psychiatric disorder is raised by 
the record.  EF v. Derwinski, 1 Vet. App. 324 (1991); Myers 
v. Derwinski, 1 Vet. App. 127 (1991).  Accordingly, the Board 
refers this matter to the RO for appropriate action.  Id.   


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Southwest Asia theater of operations during Operation Desert 
Shield/Storm.

2.  The preponderance of the evidence is against a diagnosis 
of a seizure disorder.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including epilepsy or a seizure disorder, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A review of the veteran's written statements and the 
testimony from his hearing, held in February 1999, shows that 
he argues that he developed a seizure disorder during his 
service, to include as a result of an adverse reaction to 
inoculations, and as a result of handling of unspecified 
toxic equipment which had been in Southeast Asia during 
Operation Desert Shield/Storm.  He further argues that he was 
treated for seizures during service, at a hospital near Ft. 
Jackson, but that he cannot remember the name.  The Board 
parenthetically notes that the RO has attempted to obtain 
treatment records from the VA medical center in Columbia, 
South Carolina.  However, in about July 1999 the RO was 
notified that no such records could be located.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In this case, the Board finds that the 
preponderance of the evidence does not show that the veteran 
currently has a seizure disorder, and that his claim must be 
denied.  

The medical evidence dated prior to service includes records 
from Baptist Hospital East (BHE), dated between 1988 and 
1993.  These records are remarkable for treatment for 
complaints of chest pain and syncope in December 1988.  
Irregularities were noted in his electrocardiogram (EKG), 
however, the EKG was considered normal.  The assessment was 
that the pain was musculoskeletal in nature.  In January 
1993, the veteran was treated for complaints of syncope.  A 
cerebrovascular evaluation was normal.  An echocardiogram 
report showed that although a mild thickening of the right 
coronary cusp of the aortic valve could not be excluded, the 
results were essentially unremarkable.

The veteran was on active duty from January 1995 to August 
1995.  His service medical records show that in February 
1995, he was evaluated for complaints that others were making 
fun of him, as well as anxiety and depression, after he found 
out that his wife was living with another man.  In June 1995, 
the veteran was treated for complaints of dizziness, chest 
tightness, and loss of consciousness during a run.  The 
examiner noted that there was no seizure.  The assessment 
noted an abnormal EKG, with chest tightness and syncope.  In 
July 1995, he was treated for complaints of lightheadedness, 
dizziness and a headache after receiving immunization shots.  
The assessment was "immunization syncope."  He was treated 
and released to full duty after about twenty minutes.  In 
August 1995, the veteran was admitted to a military hospital 
for about one week after he presented for treatment following 
detached and bizarre behavior, and complaints of complete 
memory loss.  The examiner noted that the veteran's behavior 
seemed to have started fairly quickly after he was told that 
his wife was divorcing him.  It was also noted that he was 
distressed about receiving orders to Korea.  His initial 
diagnosis was psychosis, not otherwise specified (NOS), rule 
out brief reactive psychosis.  The neurological examination 
was within normal limits, and a head CT (computerized axial 
tomography) scan was within normal limits.  The records note 
that he progressed in therapy as he came to grips with his 
marriage difficulties, and that medications were eventually 
discontinued.  The discharge diagnosis was adjustment 
disorder with depressed and anxious mood.  The Axis II 
diagnosis was personality disorder (NOS).  The records 
indicate that the veteran was administratively separated from 
service due to his condition.

There is some medical evidence of record that supports the 
veteran's claim that a seizure disorder began during service.  
Some of the post-service medical records contain diagnoses of 
a seizure disorder, albeit also noting that work-ups were 
normal and attributing the episodes to a psychiatric 
disorder, and show that the veteran has been prescribed with 
medications normally used to control seizures.  A September 
1997 VA examination report includes a notation form the 
examining physician that the veteran's history was consistent 
with complex partial epilepsy.  While it is apparent that the 
latter physician did not review the service medical records, 
given the statement's proximity to service, such is 
sufficient to well ground the veteran's claim.  However, 
there is additional evidence of record, to include the normal 
neurological work-ups noted above and a recent competent 
medical opinion, from a VA physician who did review the 
relevant medical evidence, to include the service medical 
records, that goes against the veteran's claim.  As will  be 
explained below, the preponderance of the evidence is against 
the claim that that the veteran currently has a diagnosis of 
seizure disorder.  

The Board first notes that the BHE records show that the 
veteran complained of syncope in January 1993, prior to 
service.  However, these treatment records do not show 
findings or a diagnosis to confirm a seizure disorder.  As 
for the service medical records, these show that in February 
1995 the veteran sought treatment for psychiatric symptoms 
following receipt of news that his wife was living with 
another man.  He was admitted to a hospital for observation 
and evaluation for increasingly bizarre and detached behavior 
and memory loss in August 1995.  It was noted that the 
veteran's onset of symptoms began shortly after he learned 
that his wife was divorcing him.  The initial diagnostic 
impression was psychosis but, following further evaluation 
and observation, an Axis I diagnosis of adjustment disorder 
and an Axis II diagnosis of a personality disorder NOS were 
recorded.  There were no abnormal findings that were 
attributed to a seizure disorder.  The veteran was separated 
from service due to his psychiatric condition.  

With regard to the post-service evidence, it includes a VA 
examination report, dated in January 1998, which shows that 
the examiner determined that the veteran did not have 
epilepsy.  This opinion was based on a review of the 
veteran's medical records, and three days of extended 
observation.  The examiner's opinion was accompanied by a 
complete rationale, in which the examiner noted that there 
was a variability in the descriptions of the veteran's past 
"seizures," as well as a lack of electroencephalogram (EEG) 
abnormalities over three days of testing (the veteran 
reportedly insisted on leaving the hospital prior to an 
additional day of testing, citing job concerns).  The 
examiner further stated that there was no evidence to support 
the veteran's argument that immunizations had an effect on 
his reported episodes, and the examiner noted that there was 
no evidence of any neurologic dysfunction which would 
predispose the veteran to having a seizure disorder.  

The Board finds that the January 1998 VA examination report 
is highly probative evidence which shows that the veteran 
does not have a seizure disorder.  This report (along with 
Orange County Hospital records discussed infra), is among the 
most recent medical evidence of record.  It was based on a 
comprehensive review of the veteran's claims file, and it 
includes an account of the veteran's life history and 
subjective complaints.  It is accompanied by objective 
clinical findings and a rationalized explanation.  In his 
explanation, the examiner specifically ruled out a seizure 
disorder.  The examiner noted that the veteran's history 
showed that medications had had no effect on his symptoms.  
The examiner also noted that the veteran's medications had 
been stopped prior to the three days of EEG testing (which 
did not show a seizure disorder).  The examiner concluded 
that there was no objective evidence of epilepsy.  

In addition, the January 1998 VA examiner's conclusion is 
consistent with Orange County Hospital (OCH) reports, dated 
in November 1998.  The OCH reports contain diagnoses noting 
that the veteran's "seizures" were most likely psychiatric 
in origin, and note that an extensive neurological evaluation 
yielded a completely normal and nonorganic etiology.  The 
diagnoses also note "narcotic seeking behavior."  With 
regard to narcotic seeking behavior, the OCH records indicate 
that the veteran had shown a pattern of presenting to the 
emergency room either unresponsive or having a seizure.  
Shortly thereafter he would wake up demanding narcotics.  
Eventually, he would leave against medical advice.  The Board 
considers the OCH reports, which are the most recent medical 
evidence of record and which show extensive testing and close 
monitoring of the veteran's condition, as highly probative 
evidence showing that the veteran does not have a seizure 
disorder.  

Finally, in the January 1998 VA examiner's conclusion, the 
examiner noted that, "I do not see any objective evidence 
that [the veteran] had an epileptic disorder."  In this 
regard, the claims file contains records from BHE, the 
Suburban Medical Center (SMC) the University of Louisville 
Hospital (ULH), and OCH, collectively dated between 1993 and 
1997, as well as a VA examination report, dated in September 
1997.  Almost all of these records contain one or more 
references to various MRI scans, CT scans, EEG testing and 
neurological examinations.  The Board notes that the evidence 
of EEG testing includes a four-day EEG test administered at 
ULH in June 1996.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the clam that the 
veteran has a seizure disorder.  In reaching this decision, 
the Board acknowledges that the BHE and ULH records contain 
diagnoses of a seizure disorder, and that the veteran has 
been prescribed with medications normally used to control 
seizures.  The September 1997 VA examination report also 
notes "a history consistent with complex partial epilepsy."  
However, the Board points out that the September 1997 VA 
examination report shows that the examiner stated that the 
veteran's records were not available for review, and that an 
MRI of the brain performed at that time was normal.  In 
addition, all of the evidence in favor of a seizure disorder 
is dated prior to the January 1998 VA examination report and 
the 1998 OCH reports, which indicate that the veteran does 
not have a seizure disorder.  The conclusions in these latter 
reports were based on extensive EEG testing and observation.  
Given the foregoing, the Board finds that the evidence of a 
seizure disorder is outweighed by the evidence which shows 
that the veteran does not have a seizure disorder.  The Board 
therefore finds that the preponderance of the evidence is 
against the instant claim, and that service connection for a 
seizure disorder is not warranted.  

The Board acknowledges the statements of the veteran to the 
effect that he has a seizure disorder which began in service.  
The Board also acknowledges the veteran's mother's statement 
to the effect that the veteran has problems with his immune 
system as a result of exposure to toxins.  However, when a 
claim is filed for entitlement to service connection, there 
must be an initial finding of a current chronic disability.  
Although a claimant may report symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board also acknowledges that the veteran has submitted a 
newspaper article noting a Center for Disease Control study 
which indicates that "multisymptom illness" may occur in 
military personnel who were never deployed to the Persian 
Gulf (such as the veteran).  In addition, the veteran has 
submitted parts of a transcript of testimony before a 
congressional committee given by a physician, who states that 
there may be a connection between anthrax vaccines and 
"unexplained illnesses." However, the Board notes that the 
veteran's service medical records include an immunization 
record which does not show that he was given an anthrax 
vaccine, and that the article and testimony do not 
specifically mention seizure disorders.  The Board finds that 
this material is so general in nature and nonspecific to the 
veteran's case that it deserves little probative weight, and 
the Board declines to find that the article and testimony in 
question amount to competent evidence of a diagnosis of a 
seizure disorder.  See generally Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As a final matter, the Board notes that the veteran has 
claimed that he has a seizure disorder due to an undiagnosed 
illness.  Under 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999), service connection may be 
established for a Persian Gulf veteran who suffers from a 
chronic disability resulting from undiagnosed illness which 
cannot be attributed to any know clinical diagnosis and which 
became manifest either during active service in the Southwest 
Asia theater or operations during Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  Under 38 C.F.R. § 3.317(d), the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

In this case, the veteran does not argue, and the evidence 
does not show, that he ever served in Southwest Asia.  
Therefore, even assuming arguendo that the veteran were shown 
to have a seizure disorder due to an undiagnosed illness, 
service connection would not be available under these 
provisions.  The Board further notes that although it does 
not appear that the RO provided the veteran with the laws and 
regulations pertaining to undiagnosed illness, given the 
foregoing, any failure of the RO to notify the veteran of the 
laws and regulations pertaining to undiagnosed illness was 
harmless error, and a remand for this purpose is not 
required.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(error harmless where claimant cannot prevail as a matter of 
law).  

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran suffers for a 
seizure disorder.  It follows that the reasonable doubt 
provisions of 38 U.S.C.A. § 5107(b) do not otherwise permit a 
favorable determination as to this issue. 


ORDER

Service connection for a seizure disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

